DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 11/18/2021, which has been entered. Claim 1-20 are currently pending.
Drawings
The drawings were received on 11/18/2021.  These drawings have been considered and accepted by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of  greasing device  as set forth in claims 1 and 11 and a greasing method of claim 17 and most significantly requires,  a greasing pipe configured to extend from an outside of a clutch housing that houses a clutch main body including the release bearing toward the contact portion through a
through-hole provided in the clutch housing, and to feed grease to the contact portion; and a positioning part configured to position the greasing pipe by coming into contact with each of an inner surface of the through-hole and a flat surface of the clutch release fork; in claim 11, a second jig has an insertion portion that is inserted into a insertion
hole of a first jig, and a stopper portion that comes into abutment on the base portion of the first jig when the insertion portion is inserted into the insertion hole, and the greasing portion feeds grease to the greasing requiring part while being positioned by the first jig and the second jig; method of claim 17, requires the second step includes a step of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656